DETAILED ACTION
This action is made in response to the request for continued examination filed on July 2, 2021.  This action is made non-final.
Claims 1-22 are pending.  Claims 21 and 22 are newly added. Claims 1, 19, and 20 have been amended. Claims 1, 19 and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed July 2, 2021 have been fully considered, but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-16, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti et al. (USPPN: 2018/0286242; hereinafter Talamonti) in further view of Yasuda et al. (USPPN: 2018/0217717; hereinafter Yasuda).
As to claim 1, Talamonti teaches A method (e.g., see [0024]) comprising: 
determining, using one or more processors of a vehicle operating in a real-world environment, a trajectory of the vehicle in the real-world environment (e.g., see [0023], [0040] teaching a processor of a vehicle is used to determine the vehicles trajectory when operating in a real-world environment); 
obtaining, using one or more sensors of the vehicle, sensor data representing an object in the real-world environment (e.g., see [0037], [0051] teaching sensors to obtain data of objects in the real-world environment); 
predicting, using the one or more processors, a maneuver of the vehicle to avoid a collision with the object based on the sensor data and the trajectory of the vehicle (e.g., see [0028], [0043], [0047], [0048] wherein a steerable path is predicted to maneuver the vehicle to avoid collision with the sensed object based on the trajectory of the vehicle and the sensed object(s)); 
generating, using the one or more processors, a graphical user interface comprising representations of the vehicle, the object, and a graphic, text, or a symbol alerting a passenger riding in the vehicle of the predicted maneuver (e.g., see Figs. 7-12, [0086] teaching a generating a graphical user interface (GUI) comprising a representation of the vehicle, the object, and a graphic/text/symbol alerting the user of the maneuver); and 
transmitting, to a display device in the vehicle, the graphical user interface (e.g., see Figs. 8-12 wherein the GUI is displayed to the user).  
While Talamonti teaches generating a graphical user interface comprising representations of the vehicle, the object, and a graphic, text, or symbol alerting the passenger riding in the vehicle of the predicted maneuver and teaches determining user comfort, Talamonti fails to teach wherein a size or presence of at least one of the representations is based on a passenger comfort level that was measure by at least one of the one or more sensors of the vehicle
However, in the same field of endeavor of graphical user interfaces, Yasuda teaches wherein a size or presence of at least one of the representations is based on a passenger comfort level that was measure by at least one of the one or more sensors of the vehicle (e.g., see Figs. 1, 3, [0080]-[0082], [0115], [0125] wherein a biometric sensor is used to detect a passenger comfort level and further teaches making adjustments such as size and intensity to the displayed elements based on measured biometric sensor data of the vehicle).  Accordingly, it would have been obvious to modify Talamonti in view of Yasuda to increase device efficiency requiring minimal user input (e.g., see [0002] of Yasuda).

As to claim 12, the rejection of claim 1 is incorporated.  Talamonti further teaches filtering, using digital signal processing, the sensor data to remove noise from the sensor data (e.g., see [0044] teaching filtering using digital signal processing to remove noise from the sensor data).  

As to claim 13, the rejection of claim 12 is incorporated.  Talamonti further teaches wherein the generating of the graphical user interface is performed based on the filtered sensor data (e.g., see [0043], [0044] wherein the trajectory information is based on the filtered data).  

As to claim 14, the rejection of claim 12 is incorporated.  Talamonti further teaches wherein the predicting of the maneuver of the vehicle to avoid a collision with the object is performed based on the filtered sensor data (e.g., see [0043], [0044] wherein the trajectory information and maneuvering is based on the filtered data).  

As to claim 15, the rejection of claim 1 is incorporated.  Talamonti further teaches wherein the predicting of the maneuver of the vehicle to avoid a collision with the object is performed responsive to the object being located within a threshold distance from the vehicle (e.g., see [0045], [0097] wherein a predicted maneuver to avoid collision is performed responsive to the vehicle being located within a calculated distance from the vehicle).  

As to claim 16, the rejection of claim 1 is incorporated.  Talamonti further teaches wherein the object comprises a second vehicle or a pedestrian (e.g., see [0051] wherein the object is another vehicle).  

As to claim 18, the rejection of claim 1 is incorporated.  Talamonti further teaches wherein the generating of the graphical user interface is performed at a first time and the transmitting of the graphical user interface is performed at a second time (e.g., see Fig. 19, [0097] teaching generating the data at a first time and displaying the generated data at a second time).

As to claim 19, the claim is directed to a non-transitory computer readable storage medium (e.g., see [0027] of Talamonti) implementing the method of claim 1 and is similarly rejected.

As to claim 20, the claim is directed to a vehicle (e.g., see Fig. 1 of Talamonti) implementing the method of claim 1 and is similarly rejected.

As to claim 22, the rejection of claim 1 is incorporated.  Yasuda further teaches identifying, using the one or more processors based on at least one measurement by the one or more biometric sensors of the vehicle, the passenger comfort level (e.g., see [0082] teaching using biometric sensors of the vehicle to detect comfort, alertness and/or mood data of the passenger); and
determining, using the one or more processors based on the measured passenger comfort level, a size of the graphic, text, or symbol (e.g., see Figs. 1, 3, 5, [0125] wherein the size of displayed elements are altered based, at least in part, on the measure biometric data).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti and Yasuda, as applied above, and in further view of Waze (“Waze App Review (in depth)”, retrieved from the internet https://www.youtube.com/watch?v=PCO1ROoXLW8, December 28, 2014; hereinafter Waze).
As to claim 2, the rejection of claim 1 is incorporated.  Talamonti teaches receiving, using an input device of the vehicle, wherein the object is a dynamic object (e.g., see [0051], [0058], [0078] teaching receiving user input using an input device of the vehicle and further teaches dynamic objects).  
receiving passenger input directed to the object.
However, in the same field of endeavor of graphical user interfaces, Waze teaches receiving passenger input directed to the object (e.g., see Fig. 1 teaching receiving user input on another travelling vehicle (i.e., dynamic object)).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Talamonti-Yasuda in view of Waze to permit a user to easily receive additional information and/or communicate with other travelers (e.g., see 13:00 of Waze)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti, Yasuda, and Waze, as applied above, and in further view of Nishihara et al. (USPPN: 2010/0026723; hereinafter Nishihara).
As to claim 3, the rejection of claim 2 is incorporated.  While Talamonti-Yasuda-Waze pertain to methods utilized by passengers in a vehicle wherein Yasuda and Waze additionally teach input on an object and Yasuda teaches increasing the size of a graphical object, Talamonti-Yasuda-Waze fail to explicitly teach increasing, within the graphical user interface, a size of the object responsive to receiving the input.
However, in the same field of endeavor of graphical user interfaces, Nishihara teaches increasing, within the graphical user interface, a size of the object responsive to receiving the input (e.g., see Fig. 2, [0034] wherein in response to user input on an object, the size of the object is increased).  Accordingly, it would have been obvious to modify Talamonti-Yasuda-Waze in view of Nishihara to easily indicate to a user an intended touch point (e.g., see [0035] of Nishihara).

As to claim 4, the rejection of claim 2 is incorporated.  While Talamonti-Yasuda-Waze pertain to methods utilized by passengers in a vehicle wherein Yasuda and Waze  increasing, within the graphical user interface, a display resolution of the object responsive to receiving the input.  
However, in the same field of endeavor of graphical user interfaces, Nishihara teaches increasing, within the graphical user interface, a display resolution of the object responsive to receiving the input (e.g., see Fig. 2, [0002], [0034] wherein in response to user input on an object, the resolution of the object is increased).  Accordingly, it would have been obvious to modify Talamonti-Yasuda-Waze in view of Nishihara to easily indicate to a user an intended touch point (e.g., see [0035] of Nishihara).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti, Yasuda, and Waze, as applied above, and in further view of Rishe (USPPN: 2014/0280319; hereinafter Rishe).
As to claim 5, the rejection of claim 2 is incorporated.  While Waze teaches updating other vehicle information, which would necessarily include direction, Talamonti-Waze fail to explicitly teach determining, using the one or more processors, a trajectory of the object in the real-world environment responsive to receiving the passenger input.  
	However, in the same field of endeavor of retrieving real-time data of moving objects, Rishe teaches determining, using the one or more processors, a trajectory of the object in the real-world environment responsive to receiving the passenger input (e.g., see [0028], [0031], [0032], [0043], [0044] teaching in response to user input, trajectory information related to an object is retrieved).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Talamonti-Yasuda-Waze in view of Rishe in order to present and handle dynamic information associated with moving objects in the surrounding environment having different locations, speeds, shapes, and trajectories (e.g., see [0005] of Rishe).

As to claim 6, the rejection of claim 5 is incorporated.  Waze-Rishe further teach displaying the trajectory of the object within the graphical user interface (e.g., see Figs. 1-2 of Waze illustrating the direction and updated direction of other vehicles.  See also [0044] of Rishe wherein the trajectories are displayed).  

Claims 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti and Yasuda, as applied above, and in further view of Lockwood et al. (USPPN: 2019/0196464; hereinafter Lockwood).
As to claim 7, the rejection of claim 1 is incorporated.  While Talamonti and Yasuda teaches the use of sensors to receive sensor data of nearby objects, Talamonti-Yasuda fail to explicitly teach obtaining, using the one or more sensors, second sensor data after the obtaining of the sensor data representing the object.  
However, in the same field of endeavor of graphical user interfaces for autonomous driving, Lockwood teaches obtaining, using the one or more sensors, second sensor data after the obtaining of the sensor data representing the object (e.g., see [0045], [0047], [0052], [0054], [0105], [0113], [0116], [0128] teaching continuously receiving sensor data about objects and confirmation of said data.  Wherein confirming the sensor data is analogous to matching the sensor data and consistent with at least [0143] of Applicant’s originally filed specification).  Accordingly, it would have been obvious to modify Talamonti-Yasuda in view of Lockwood in order to verify and/or otherwise confirm information and proposed actions to be taken by the vehicle (e.g., see [0116] of Lockwood).

As to claim 8, the rejection of claim 7 is incorporated.  Lockwood further teaches wherein the predicting of the maneuver of the vehicle to avoid the collision with the object is performed responsive to the second sensor data matching the sensor data (e.g., see [0045], [0047], [0052], [0054], [0105], [0113], [0116], [0128] teaching continuously receiving sensor data about objects and confirmation of said data to avoid collision with the object).  

As to claim 17, the rejection of claim 1 is incorporated.  Talamonti-Yasuda fails to teach wherein the graphical user interface further displays a three- dimensional (3D) representation of at least one of a lane, a traffic light, a traffic sign, or a construction zone.
However, in the same field of endeavor of graphical user interfaces for autonomous driving, Lockwood teaches wherein the graphical user interface further displays a three- dimensional (3D) representation of at least one of a lane, a traffic light, a traffic sign, or a construction zone (e.g., see Figs. 6-7, [0025], [0201], [0236] teaching displaying environmental scenes, including lanes, traffic signs, construction zones, etc. 3-dimensionally). Accordingly, it would have been obvious to modify Talamonti-Yasuda in view of Lockwood to provide for a more in depth and detailed view of a user’s surroundings.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti and Yasuda, as applied above, and in further view of Moed et al. (USPPN: 2009/0074249; hereinafter Moed).
As to claim 9, the rejection of claim 1 is incorporated.  Talamonti-Yasuda fail to teach determining, using the one or more processors, a level of confidence associated with the generating of the graphical user interface displaying a representation of the object.
However, in the same field of endeavor of graphical user interfaces for assisted driving, Moed teaches determining, using the one or more processors, a level of confidence associated with the generating of the graphical user interface displaying a representation of the object (e.g., see [0027] teaching determining a level of confidence prior to displaying recognized objects).  Accordingly, it would have e.g., see [0027] of Moed).

As to claim 10, the rejection of claim 9 is incorporated.  Moed further teaches wherein the transmitting of the graphical user interface is performed responsive to the level of confidence exceeding a threshold value (e.g., see [0027] of Moed wherein objects less than a predetermined threshold are not displayed).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti and Yasuda, as applied above, and in further view of Kamat et al. (USPPN: 2014/0200863; hereinafter Kamat).
As to claim 11, the rejection of claim 1 is incorporated.  While Talamonti-Yasuda teach receiving sensor data for objects in the surrounding environment, Talamonti fails to teach wherein the generating of the graphical user interface comprises generating, using the one or more processors, a geometric model of the object based on the sensor data.  
However, in the same field of endeavor of graphical user interfaces, Kamat wherein the generating of the graphical user interface comprises generating, using the one or more processors, a geometric model of the object based on the sensor data (e.g., see [0041] wherein displayed objects are presented as geometric models based on the sensor data).  Accordingly, it would have been obvious to modify Talamonti-Yasuda in view of Kamat to provide improved visibility guidance and spatial awareness of surrounding objects (e.g., see [0030] of Kamat).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talamonti and Yasuda, as applied above, and in further view of Mason et al. (USPPN: 2016/0350609; hereinafter Mason).
As to claim 21, the rejection of claim 1 is incorporated. Yasuda further teaches identifying, using the one or more processors based on at least one measurement by the one or more biometric sensors of the vehicle, the passenger comfort level (e.g., see [0082] teaching using biometric sensors of the vehicle to detect comfort, alertness and/or mood data of the passenger).
While Yasuda teaches altering displayed content based on at least one measurement of the biometric sensor and further teaching one such altering is to de-emphasize content, Yasuda fails to explicitly teach not to display the representation of the at least one of the vehicle, the object, and the graphic, text, or symbol.
However, in the same field of endeavor of graphical user interfaces, Mason teaches determining, using the one or more processors based on the [passenger] comfort level, not to display the representation of the vehicle, the object, and the graphic, text, or symbol (e.g., see [0033] wherein based on a user’s comfort level, content may be replaced or removed entirely from the scene).  Accordingly, it would have been obvious to modify Talamonti-Yasuda in view of Mason to allow the user to relax and maintain a comfortable experience while displaying content (e.g., see [0033] of Mason).


Relevant Art not Cited
	As a courtesy, the following references have been found to be relevant to Applicant’s disclosure.  Applicant is encouraged to review the references when filing subsequent amendments/arguments.
Singhal (USPPN: 2018/0141568): teaching comparing user comfort profiles for adjusting parameters in autonomous driving

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179